     Case 3:16-cv-00396-MMD-WGC Document 133 Filed 02/17/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6      JOSEPH ANTONETTI,                                 Case No. 3:16-cv-00396-MMD-WGC
7                                          Plaintiff,                   ORDER
              v.
8
       E.K. MCDANIELS, et al.,
9
                                       Defendants.
10

11           Pro se Plaintiff Joseph Antonetti brings this action under 42 U.S.C. § 1983. Before
12    the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United
13    States Magistrate Judge William G. Cobb (ECF No. 132), recommending Defendants’
14    motion for summary judgment (ECF Nos. 122) be granted. Plaintiff had until February 8,
15    2021 to file an objection. To date, no objection to the R&R has been filed. For this reason,
16    and as explained below, the Court adopts the R&R, and will grant the Defendants’ motion
17    for summary judgment.
18           The Court “may accept, reject, or modify, in whole or in part, the findings or
19    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
20    fails to object to a magistrate judge’s recommendation, the Court is not required to
21    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
22    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
23    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
24    recommendations is required if, but only if, one or both parties file objections to the
25    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
26    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
27    clear error on the face of the record in order to accept the recommendation.”).
28
     Case 3:16-cv-00396-MMD-WGC Document 133 Filed 02/17/21 Page 2 of 2




1            Because there is no objection, the Court need not conduct de novo review, and is

2     satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends Defendants’

3     motion for summary judgment as to Plaintiff’s remaining counts—Counts I to VIII, X, XI,

4     and XII—be granted. (ECF No. 132.) The Court agrees with Judge Cobb. Having

5     reviewed the R&R and the record in this case, the Court will adopt the R&R in full.

6            It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

7     132) is accepted and adopted in full.

8            It is further ordered that Defendants’ motion for summary judgment (ECF No. 122)

9     is granted.

10           The Clerk of Court is directed to enter judgment accordingly and close this case.

11           DATED THIS 17th Day of February 2021.

12

13

14                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                  2
